Title: From John Quincy Adams to Thomas Boylston Adams, 4 November 1819
From: Adams, John Quincy
To: Adams, Thomas Boylston


				
					N. 24.My dear Brother.
					Washington November 1819.
				
				On the 7th. of last Month, I left at the Branch Bank, Boston, a Check payable to you, requesting it might be passed to your credit, as my agent, which was no doubt accordingly done, and which as you recollect was to be reserved to pay for the timber, for which you had agreed, for building the Barn upon the Mount Wollaston farm, and for the work and other expenses of building it—The check was for one thousand Dollars—Mr Knap, mentioned to me, that there was a dividend of two Dollars a share, declared on the Boylston Market Shares—This together with the Dividends on the Neponset Bridge, and the New–England Insurance Company, will I trust keep you in Cash, for all the demands upon me, to which you will be liable for the expenses of my two sons at Cambridge, and enable you at the Commencement of the Winter vacation to furnish them with eighty Dollars each to pay the expense of their Journey to this place—It should cost them not more than fifty Dollars each; but I intend they shall have a surplus on hand; to meet the contingency of any accident on the road—During their absence they will of course not be chargeable upon you. At the end of the year, according to our agreement I hope to receive; and thereafterwards quarter yearly a statement of our accounts.I spoke to Mr James H. Foster about the removal of the Carriage from Mr. P. Foster’s yard—I desired that unless there should be some objection of which I was not aware, it might be put up in the Chaise–house of the place where you formerly resided, at Quincy—We preformed our Journey from Boston to this place in one week; having started on Saturday Morning, from Mrs Burr’s at the foot of what was once Beacon Hill, and landed here the next Saturday about two in the afternoon—We stopped only from six to eleven O’Clock one Morning at New–York; but I was persuaded to pass once day at Philadelphia—I must have crossed W. S. Shaw, in the exchange of Steam–Boats at New–Haven for on our arrival at the City–Hotel in New–York, we found he had left it to return to Boston the Morning before.Since our arrival, Charles has opened a Correspondence with some of his young Associates at Boston and Quincy—Among the rest with your Thomas, from whom he has received a very gratifying Letter.The President returned to the City last Monday from Virginia—The Session of Congress commences in one Month, and there are combustibles in a train of preparation, sufficient to produce a Warm Winter.Let me hear from you frequently—Tell me that you and all the family are well; and comfortable; and happy—No delight can surpass that, with which those tidings will be welcomed by your affectionate brother
				
					John Quincy Adams.
				
				
			